DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 5, 2022 has been entered.

Status of the Claims
Claims 21-40 were previously pending and subject to a final rejection dated September 6, 2022. In the RCE, submitted on December 5, 2022, claims 21, 32, and 37 were amended. Therefore, claims 21-40 are currently pending and subject to the following non-final rejection. 

Response to Arguments
Applicant’s Remarks on Pages 9-19 of the Response, regarding the previous 35 U.S.C. 101 rejection, have been fully considered, but are not found persuasive. 
On Page 10-12 of the Response, in discussing the amended claim language of “the one or more transportation capacity units correspond to respective digital representations of” one or more seats (in claim 21 and 37) and “the one or more freight capacity units correspond to respective digital representations of cargo capacity (in claim 32); and “generating a forward commodity transportation capacity unit, the forward commodity transportation capacity unit comprising” (in claims 21 and 37) and “generating a forward commodity freight transportation capacity unit, the forward commodity freight capacity unit” (in claim 32), “comprising a digital representation of a forward commodity contract….”, Applicant states “in the independent claims….a series of methodology steps include received geographic data, market depth data, and transaction input data to ultimately generate a forward commodity transportation capacity unit (in claims 21 and 37) and a forward commodity freight capacity unit (in claim 32). Such a combination and manipulation of such disparate data is indeed a transformation…it would be inappropriate for the Office Action to characterize the [amended] claims….as a method of organizing human activity that merely utilizes a computer as a tool…. ‘or apply it’ and not a practical application.” 
Examiner respectfully disagrees, and notes that transportation capacity units that “correspond to respective digital representations of one or more seats” (in claims 21 and 37), and the freight capacity units that “correspond to respective digital representations of cargo capacity” are recited at a high-level of generality, such that such that when viewed as a whole/ordered combination, the “digital representations” additional elements, amounts to no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
Furthermore, “a forward commodity transportation capacity unit” and “a forward commodity transportation capacity unit” merely recite the abstract idea (a certain method of organizing human activity, e.g., commercial interaction). The additional element of “a digital representation” of a forward commodity is also recited at a high-level of generality, such that such that when viewed as a whole/ordered combination, the “digital representation” additional element, amounts to no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
Examiner notes it appears Applicant is arguing that receiving “geographic data, market depth data, and transaction input data to ultimately generate a forward commodity transportation capacity unit” recites a practical application of effecting a transformation of a particular article to a different state or thing, because “a combination and manipulation of such disparate data is indeed a transformation.” However, Examiner respectfully disagrees, and notes receiving data to generate a “digital representation” of a forward commodity contract amounts to no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
On Page 12 of the Response, Applicant states “Moreover, rather than ‘(commercial or legal interactions, including sales activities and behaviors)’, the claims are explicitly directed to the generation of transformed transportation capacity units/freight capacity units by combining directly or indirectly various geographic data, market depth data, and transaction input data. Applicant respectfully submits that such a combination and manipulation of data into digital representations is in fact indicative of an integration into a practical application (e.g., that allows for the novel/non-obvious subject matter as admitted by the Office Action…such that it can be understood as an improvement to the underlying technology related to the mechanisms of the commoditization of products for forward commodity auctions itself.”
Examiner respectfully disagrees, and as noted above, the claims do not recite a practical application of effecting a transformation of a particular article to a different state or thing. Rather, “manipulation of data into digital representations” comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016), i.e., “apply it.” Furthermore, Examiner is unclear of what the “underlying technology related to the mechanisms of the commoditization of products for forward commodity auctions” is beyond the recitation of the additional elements in the claim. Examiner notes a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, does not make the claims eligible for improving technology. See MPEP 2106.04(d)(1).
Lastly, in response to Applicant’s arguments regarding “novel/non-obvious subject matter as admitted by the Office Action”, Examiner notes “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101"). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).” See MPEP 2106.05 (emphasis added).

Claim Objection
Claim 27 is objected to for the following informality: claim 27 previously struck through the term “exchange” in line 9 of the claim; however the term is still presented as struck through. Applicant should remove the term from the presentation of the claims on the next claim submission. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 21-36 are directed to a method (i.e., a process); claims 37-40 are directed to a system (i.e., a machine); and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claims 21 and 37 substantially recite: receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; storing virtual hub location data corresponding to the first and second virtual hubs; determining a transportation capacity auction for one or more transportation capacity units based on at least the first virtual hub and the second virtual hub, wherein: the one or more transportation capacity units correspond to respective representations of one or more seats traveling from the first virtual hub to the second virtual hub; and the transportation capacity auction corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices for the one or more transportation capacity units; storing the transportation capacity auction; transmitting the market depth data for the transportation capacity auction to the first user; receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to an acceptance of a respective bid price or a respective offer price provided by a second user for a respective transportation capacity unit; and generating a forward commodity transportation capacity unit, the forward commodity transportation capacity unit comprising a representation of a forward commodity contract between the first user and the second user for the respective transportation capacity unit based on the transaction input data, comprising determining a financial swap payment for the forward commodity contract based on the market depth data, the transaction input data, or combinations thereof.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interactions, including sales activities or behaviors). Therefore, the claim recites an abstract idea.
Examiner notes the mere recitation of generic computer components ((i) one or more processors in claim 37; (ii) at least one memory comprising program instructions in claim 37, (iii) a wireless or wired communication network in claims 21 and 37, (iv) a first database server, and a second database server in claims 21 and 37, and (v) digital representations of data, are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 21 and 37 as a whole amount to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”.
Claim 37 recites the additional elements of: (i) one or more processors; and (ii) at least one memory comprising program instructions; and claims 21 and 37 recite the additional elements of: (iii) a wireless or wired communication network, (iv) a first database server, and a second database server, and  (v) digital representations of data.
The additional elements of (i) one or more processors, and (ii) at least one memory comprising program instructions, are recited at a high-level of generality (See Para. 24 of Applicant’s PG Publication disclosing that a GUI on any mobile or stationary computer device interfaces with one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The additional element of (iii) a wireless or wired communication network, is recited at a high-level of generality (See Para. 449 of the PG Publication describing the wireless or wired network 3140 in Fig. 31) such that when viewed as a whole/ordered combination, the wireless or wired communication network, amounts to no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of (iv) a first and a second database server, are recited at a high-level of generality (See Para. 218 of the PG Publication describing the database servers) such that when viewed as a whole/an ordered combination, the database servers amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f))
The additional elements of (v) digital representations of data (digital representations of one or more seats, and digital representations of a forward commodity contract) recited at a high-level of generality such that when viewed as a whole/ordered combination, the digital representations amount to no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 21 and 37 are directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements in claims 21 and 37 amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) one or more processors; and (ii) at least one memory comprising program instructions; and claims 21 and 37 recite the additional elements of: (iii) a wireless or wired communication network, (iv) a first database server, and a second database server, and  (v) digital representations of data, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.
Dependent claim 22-28, 30-31, and 38-40 recite details which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 21 and 37, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 22-31 and 38-40 are also ineligible.
Dependent claim 29, recites the additional element of the origin location data is determined using satellite navigation system, which is recited at a high-level of generality (See Para. 68 of the PG Publication explain that the user may select one or more of the user interface elements to enter an origin/from address 220 and a destination/to address 230 as well as having the GPS network 3150 autofill the origin location 220 from the users 3110 present location) such that, when viewed as whole/ordered combination, the satellite navigation system does no more than generally link the use of the judicial exception to a particular technological environment or field of use (GPS/satellite navigation systems) (See MPEP 2106.05(h)).
Accordingly, this additional element, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. Thus claim 29 is directed to an abstract idea. 
As discussed above with respect to Step 2A Prong Two, the additional element in claim 29 does no more than generally link the use of the judicial exception to a particular technological environment or field of use (GPS/satellite navigation systems), and does not recite a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., doing no more than generally link the use of the judicial exception to a particular technological environment or field of use (GPS/satellite navigation systems), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 29 is ineligible.

Step 2A, Prong One
Independent claim 32 substantially recites: receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; storing virtual hub location data corresponding to the first and second virtual hubs; determining a freight capacity auction for one or more freight capacity units based on at least the first virtual hub and the second virtual hub, wherein: the one or more freight capacity units correspond to representations of cargo capacity traveling from the first virtual hub to the second virtual hub; and the freight capacity auction corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices for the one or more freight capacity units; storing the freight capacity auction; transmitting the market depth data for the freight capacity auction to the first user; receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to an acceptance of a respective bid price or a respective offer price provided by a second user for a respective freight capacity unit; and generating a forward commodity freight capacity unit, the forward commodity freight capacity unit comprising a representation of a forward commodity contract between the first user and the second user for the respective freight capacity unit based on the transaction input data, comprising determining a financial swap payment for the forward commodity contract based on the market depth data, the transaction input data, or combinations thereof.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interactions, including sales activities or behaviors). Therefore, the claim recites an abstract idea.
Examiner notes the mere recitation of generic computer components (i) a wireless or wired communication network, (ii) a first database server, and a second database server, and (iii) digital representations of data, are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 32 as a whole amounts to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”.
The additional element of: (i) a wireless or wired communication network, is recited at a high-level of generality (See Para. 449 of the PG Publication describing the wireless or wired network 3140 in Fig. 31) such that when viewed as a whole/ordered combination, the wireless or wired communication network, amounts to no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of (ii) a first and a second database server, are recited at a high-level of generality (See Para. 218 of the PG Publication describing the database servers) such that when viewed as a whole/an ordered combination, the database servers amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f))
The additional elements of (ii) digital representations of data (digital representations of cargo capacity, and digital representation of a forward commodity contract) recited at a high-level of generality such that when viewed as a whole/ordered combination, the digital representations amount to no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 32 is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a wireless or wired communication network, and (ii) a first database server, and a second database server, and (iii) digital representations of data, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claim 33-36 recite details which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 32, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 33-36 are also ineligible

Prior Art
Claims 21-40 are allowable over the prior art, but still rejected under 35 U.S.C. 101 as discussed above. None of the following prior art teach all limitations of the independent claims in their entirety:
U.S. Patent Application Publication No. 2019/0236742 to Tomskii et al. (hereinafter “Tomskii”) teaches a ride sharing service, based on a passenger's price offer and bidding. Drivers may send offers with their fares and an estimated time of arrival to a passenger's ride request and a passenger may select any offer that is appropriate for him/her.
U.S. Patent Application Publication No. 2015/0161564 to Sweeney et al. (hereinafter “Sweeney”) teaches a request manager can manage the transaction for a requesting rideshare user when the transport service has been completed and arrange for payment and update client information for the user in the client database 150 (e.g., log the trip, generate a receipt).
Freight Derivatives – a Vital Tool for your Business, by Reed Smith, dated February, 2007 (hereinafter “Reed Smith”) teaches freight derivatives  – FFAs are bespoke swap contracts traded “over the counter” (OTC) between counterparties on a principal to principal basis as a means of hedging exposure to freight market risk….Managing Freight Price Volatility - The ability to hedge the cost of freight permits traders to price their business with a greater degree of certainty and long term stability.
Interest Rate Swaps by PIMCO dated October 6, 2017 (hereinafter “PIMCO”) teaches that an interest rate swap is an agreement between two parties to exchange one stream of interest payments for another, over a set period of time. Swaps are derivative contracts and trade over-the-counter.
U.S. Patent Application Publication No. 2014/0129302 to Amin et al. (hereinafter “Amin”) teaches an on-demand service application that operates on the user's computing device can communicate with the on-demand service system to receive real-time information about service providers in the determined region of the use.
U.S. Patent Application Publication No. 2002/0065766 to Brown (hereinafter “Brown”) teaches a double continuous exchange market structure where buyers submit bids and sellers submit offers that are ranked highest to lowest to generate buy and sell queues. From the queues, the maximum quantity traded can be determined by matching sellers' offers (starting with the lowest offer and moving up) with buyers' bids (starting with the highest price and moving down).)
Incentives in Ridesharing with Deficit Control, by Zhao et al. (hereinafter “Zhao”) teaches a market-based ridesharing system where commuters are matched based on their declared travel constraints, the number of available seats (which could be zero), and their costs.
Neither Tomski, Sweeney, Reed Smith, PIMCO, Amin, Brown or Zhoa, alone or in combination with other cited references, teach the independent claims in their entirety. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628